Bunn, J.
The best judgment I have been able to form in this case from the evidence and from an inspection of the various patents and machines introduced on the hearing is this That the complainant’s device is anticipated by the various patents introduced by the defendant; especially by the Walters patent, the Brower patent, the Church patent;, the Jordon patent, the Kirch patent, the Hennyton patent, the Hustis patent, the Drake patent, and the Van Sickle patent. That in view of the several patents and machines, all prior to that of complainant, and apparently accomplishing substantially the same results by substantially the same means, there was very little left upon that line for inventors to work upon, and that the difference between the complainant’s device and those preceding it is a difference of form and mechanics, and not one of art and invention. Complainant’s bill dismissed, with costs.